Citation Nr: 1602008	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for chronic left-sided mandibular adenitis, claimed as left lymph node swelling.

2. Entitlement to service connection for an acquired psychiatric condition, to include mental anguish, stress, and anxiety.

3. Entitlement to service connection for a neurological condition described as numbness of the face and mouth with excess saliva.

4. Entitlement to service connection for left arm numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2003 to November 2003 and November 2007 to August 2008, with additional periods of service in the US Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel board hearing in November 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for an acquired psychiatric condition and an increased rating for chronic left-sided submandibular adenitis addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In November 2015, prior to the promulgation of a decision on the issues of entitlement to service connection for a neurological condition and left arm numbness, the Veteran, withdrew her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claims for service connection for a neurological condition and left arm numbness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the veteran or by her authorized representative.  38 C.F.R. § 20.204 (2015).   

In a November 2015 letter, the Veteran's representative indicated that the Veteran elected to withdraw her claims for service connection for a neurological condition and for left arm numbness.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeals concerning the issues of service connection for a neurological condition and left arm numbness are dismissed. 


REMAND

The following development is necessary in order to fully and properly adjudicate the Veteran's remaining claims.

The RO denied the Veteran's claim for service connection for an acquired psychiatric condition due to a lack of current diagnosis.  Since the Veteran's August 2012 VA examination, however, she has received a diagnosis of unspecified anxiety disorder.  She was also briefly treated at an inpatient facility.  During the Veteran's November 2015 hearing, she testified that she believed her psychiatric condition developed subsequent to her service-connected hysterectomy.  During the previous VA examination, the examiner did not provide an opinion as to the etiology of any psychiatric condition, because he found no current diagnosis.  The evidentiary record has since changed, and an etiology opinion is necessary to determine whether the Veteran's acquired psychiatric condition was caused by or related to any incident of service, or whether the Veteran's condition was caused by or aggravated by her service-connected residuals of a hysterectomy.  Given this current diagnosis and development, it would be prudent to afford the Veteran a new VA examination for an acquired psychiatric condition.

Additionally, the Veteran was last examined by the VA for her left-sided mandibular adenitis in September 2009.  Since then, in October 2010, the Veteran underwent surgery to have her submaxillary gland removed.  In treatment notes from October 2010 to the present, the Veteran has complained of mouth and jaw pain.  Additionally, at her hearing, the Veteran indicated that the scar from her surgery may be tender.  The Veteran's condition has worsened since her last VA examination; therefore, a new examination is necessary to assess her current condition.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's acquired psychiatric condition, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's 2014 diagnoses of unspecified anxiety disorder, and the records from her inpatient treatment.

c) The examiner must provide specific diagnoses for any condition diagnosed.  For each diagnosis, the examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric condition began during active service or is related to any incident of service.

ii) If the examiner determines that the Veteran's acquired psychiatric condition was NOT caused by or related to service, he or she must determine whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric condition was proximately due to or the result of her service-connected residuals of a hysterectomy.

iii) If the examiner determines that the Veteran's acquired psychiatric condition was NOT caused by or related to service, he or she must determine whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric condition was aggravated beyond its natural progression by her service-connected residuals of a hysterectomy. 

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's chronic left-sided submandibular adenitis, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the records from the Veteran's October 2010 surgery, and the Veteran's testimony at her November 2015 hearing that her scar may be tender.

c) Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's chronic left-sided submandibular adenitis, and its impact on her employability and daily activities.  This analysis should include an examination of any numbness or excessive saliva, and of the Veteran's scar resulting from surgery.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


